Title: To James Madison from Albert Gallatin, ca. 15 December 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


Ca. 15 December 1801. Encloses a letter from his friend DuPonceau about the U.S. consul at Rome.
 

   RC (owned by Charles M. Storey, Boston, Mass., 1961). 1 p. Undated. Date here assigned on the basis of the enclosed letter from Peter S. DuPonceau to Gallatin, 13 Dec. 1801 (NHi) (1 p.), asking Gallatin to seek JM’s sanction of John Baptiste Sartori’s transfer of his consular duties to his father, Charles, while he is delayed in the U.S. by lawsuits over personal property. RC and enclosure reproduced in Papers of Gallatin (microfilm ed.), reel 6.

